Roger Rose plaint. agt Deacon Henry Allen Defendt in an action of the case for illegally possessing himselfe of a parcell of Land Lying at the South end of the Town of Boston neere John Harrisons the Rope maker improving of it & refuseing to deliver possession of the sd Land unto the plaint. whose Land it is as may and will appeare by his deed, whereby hee is damnified & his title defamed with other due damages &c. . . . The Jury . . . found for the Defendt costs of Court Fifteen Shillings.
Execution issued. 20th Januar0 1678.